The city council of the city of Corning, pursuant to a petition signed by a majority of the qualified electors of said city, directed the mayor to issue a proclamation calling *Page 681 
for a special election to be held on June 23, 1921, for the submission to the electors of the following propositions:
"Shall the city of Corning, Iowa, erect a municipal electric light and power plant within said city?
"For the issuance of bonds in the sum of not to exceed $60,000 for electric light and power plant purposes.
"Against the issuance of bonds in the sum of not to exceed $60,000 for electric light and power plant purposes."
The mayor of Corning, pursuant to the foregoing petition, duly issued a proclamation containing the propositions to be submitted at the election, in the form above stated. Thereafter, and on June 23d, pursuant to the proclamation, an election was held. The ballot read as follows:
"Shall the following public measure be adopted:
----------------------- "Shall the city of Corning,        :          :         : Iowa, erect a municipal electric     : Yes      :         : light and power plant within said    ----------------------- city?                                :          :         : : No.      :         :" -----------------------
Below the last question, were printed in spaced paragraphs the propositions heretofore recited, with reference to the issuance of bonds, with appropriate squares to be used by the voter in marking his ballot.
The public measure proposition to erect a municipal electric light and power plant received 561 affirmative votes, and the proposition on the issuance of bonds received 511, respectively, out of a total of 618 cast at the election. Thereafter, the city council, pursuant to said election, proceeded to pass an ordinance providing for the issuance of $60,000 of electric light and power bonds.
The facts are not in dispute, and the disagreement between plaintiff and defendant must find its basis in the varying legal conclusions to be drawn from the facts. The controversy narrows itself to one question: Was the form of the propositions submitted to the electors in substantial compliance with the statute? It is provided in Section 1306-d, Code Supplement, 1913:
"At such election the ballots shall be prepared and used in substantially the following form: *Page 682 
  "For the issuance of bonds in the sum of $_____ for waterworks, electric light and power plants, gasworks, heating plants, or sewer purposes,     
  "Against the issuance of bonds in the sum of $_____ for waterworks, electric light and power plants, gasworks, heating plants, or sewer purposes,                                        "
Does the question submitted to the electors run counter to the form prescribed by the statute? Is the language of the ballot so plain that there could have been no mistake as to the proposition submitted? True, the statute prescribed a form of ballot; but it is clear that it is not the legislative intent that a question of this nature should be submitted in haec verba. In the instant case, there was no condition attached, and the proposition, as to intent and content, is so obvious that the voters must have understood that the city of Corning was proposing to erect an electric light and power plant, and was asking authority from the electors of the city to issue bonds therefor.
We naturally inquire, what is the specific challenge made by the appellant? It is first contended that the word "purposes" in the questions submitted makes the proposition indefinite and misleading to the electorate. We cannot concur in this viewpoint. The challenged word must be construed in the light of the first question on the ballot, to wit:
"Shall the city of Corning, Iowa, erect a municipal electric light and power plant within said city?"
This is the specific thing to which the attention of the voter is directed.
The primary challenge on this appeal, however, finds its basis in the use of the words, "not to exceed $60,000," as found in the propositions under consideration. There can be no question that our statute requires that the ballot should state the amount of the proposed bond issue. The purpose is plain. It is the method prescribed whereby the electors may know definitely what is proposed in the way of increased taxation and municipal indebtedness. Clearly, the proposition fixes the maximum amount of bonds to be issued. We are agreed that the city council has no power or authority in the premises except that derived from the statute, and that the conditions imposed by *Page 683 
the statute are conditions precedent to a valid bond issue. Do the words "not to exceed" delegate a power to the city council to fix the amount of the issue? Had the council in question been authorized to issue $60,000 in bonds under a proposition that specified that amount without the use of the words "not to exceed," it would be in the same position as it is now. It would exercise its judgment, and determine the amount necessary for the purpose. The city council is an administrative body, and must of necessity exercise discretion in the conduct of municipal affairs. The legislature has clothed it with general powers in the management of civic affairs, and it necessarily exercises a wide discretion. Under the general law, it would determine the site of an electric light and power plant, direct and supervise the construction of the plant, and perform all the duties incidental to its erection. In the performance of these duties, there is no legal requirement that the council must issue bonds in the exact maximum amount that has been authorized by the electors. A prudent council would attempt to reduce the expenditures for such purpose to the minimum, and its legal obligations and duties in the premises would be the same, whether the proposition submitted to the electorate prescribes a maximum amount with or without the words "not to exceed." This thought is expressed in the case of City of Oswego v. Davis, 97 Kans. 371 (154 P. 1124). It is said:
"When once the issue has been authorized by the people, every prudent municipal government strives to keep the expenditures well below the maximum amount authorized by the electors; and the proposition submitted to the Oswego voters was simply a request for authority to issue $30,000 in bonds if that amount was necessary, and the people gave their sanction to such issue."
In the Kansas case, the ordinance of the city of Oswego provided for the issuance of bonds in the sum of "not to exceed $30,000;" and the ballot at the election provided for the issuance of bonds in the sum of "not to exceed $30,000." The same proposition was under consideration in First Nat. Bank v. City ofLaramie, 25 Wyo. 267 (168 P. 728), and in opinion it is said:
"It is the duty of the council to administer the business *Page 684 
of the city honestly and economically; and we do not think it was intended by the legislature, by the language used, to do more than require the council to specify the limit of the indebtedness which it asked the electors to approve or disapprove."
See, also, Bernheim v. Town of Anchorage, 159 Ky. 315
(167 S.W. 139).
A city is but the people of a particular municipal unit viewed in the aggregate; and in the successful management of civic affairs, the rules of business and common sense that control in the affairs of the efficient individual may well be adopted. Human agencies are involved; and the people, in selecting these agencies to control in governmental affairs, must rely upon the best judgment and honest endeavor of the men and women intrusted with the functions of government. Every voter knew, or was presumed to know, when he voted for or against the instant proposition, that the city council was under no legal obligation to expend $60,000 for the erection of a municipal light and power plant. He also knew, by the terms of the ballot, that the council could not issue an amount in excess of $60,000 for said purposes.
We are not unmindful that the question presented has been answered to the contrary in certain jurisdictions. See Stern v.City of Fargo, 18 N.D. 289 (122 N.W. 403); State ex rel. Schultzev. Township Com. of Twp. of Manchester, 61 N.J.L. 513
(40 A. 589).
In conclusion, it may be observed that the statute effective at the time the instant case was decided, has been amended, and that the form of the ballot as now prescribed must specify the purpose of the indebtedness, "not exceeding $______ and issue bonds for such purpose not exceeding $______" Section 6245, Code of 1924.
Independently of the language of the present statute, which has no bearing or influence in the decision of the instant case, we hold that the propositions as submitted were in substantial compliance with the then existing statute. Wherefore, the judgment entered is — Affirmed.
FAVILLE, C.J., and STEVENS and VERMILION, JJ., concur. *Page 685